2019 IL App (3d) 160528

                                  Opinion filed January 3, 2019
       _____________________________________________________________________________

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2019

       THE PEOPLE OF THE STATE OF             )     Appeal from the Circuit Court
       ILLINOIS,                              )     of the 14th Judicial Circuit,
                                              )     Henry County, Illinois.
             Plaintiff-Appellee,              )
                                              )     Appeal No. 3-16-0528
             v. 	                             )     Circuit No. 16-CF-97

                                              )

       ZAKEYA E. YOUNG,                       )

                                              )     Honorable Terence M. Patton,
             Defendant-Appellant.             )     Judge, Presiding.
       _____________________________________________________________________________

              PRESIDING JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
              Justices Holdridge and Lytton concurred in the judgment and opinion.


                                                 OPINION

¶1            Defendant, Zakeya E. Young, appeals after pleading guilty to misdemeanor battery. She

       argues, on multiple grounds, that the circuit court erred in denying her motion to withdraw her

       guilty plea. She also argues that remand is necessary for compliance with Illinois Supreme Court

       Rule 604(d) (eff. Mar. 8, 2016). Finally, she makes a number of arguments regarding her

       monetary assessments. We affirm.

¶ 2	                                               FACTS

¶3            The State charged defendant by information on March 7, 2016, with aggravated battery

       (720 ILCS 5/12-3.05(c) (West 2016)). On August 12, 2016, defendant entered into an agreement
     under which she would plead guilty to battery (id. § 12-3) in exchange for a sentence of 24

     months’ probation and 60 days in jail.

¶4          For the factual basis of the plea, the court relied upon the testimony from defendant’s

     preliminary hearing. At that hearing, Kewanee police officer Nicholas Welgat testified that he

     and another officer responded to a call of four individuals fighting at the End Zone bar on

     March 5, 2016. Upon arrival, the bartender told the officers that the parties had gone into the

     parking lot. There the officers encountered defendant, who was yelling at two other individuals.

     Welgat learned from the bartender that defendant had entered through the back door of the bar

     while carrying jumper cables and attacked the victim, Hillary Kyse, as she sat at the bar. The

     officers learned that another individual had removed the jumper cables from the bar prior to their

     arrival, and they were able to locate those jumper cables in that individual’s vehicle. Further, the

     officers reviewed surveillance footage, which showed defendant entering the bar carrying jumper

     cables. Kyse’s statement to police corroborated the bartender’s account.

¶5          After admonishing defendant of her trial rights and of the possible penalties for a Class A

     misdemeanor, the circuit court accepted her plea and imposed a sentence in accordance with the

     agreement. The court also ordered defendant to pay a $500 fine, a $75 Violent Crime Victims

     Assistance Fund fine, and court costs, including a $25-per-month probation fee. The court noted

     that $5 for each of the 25 days defendant had spent in custody to that point, as well as the $1000

     bond defendant had posted, would be applied to the monetary assessments.

¶6          On August 24, 2016, defendant filed a motion to withdraw her guilty plea. The motion

     alleged only that the plea “was unknowingly and involuntarily made where [defendant] did not

     understand the plea.” On August 31, 2016, defense counsel filed a Rule 604(d) certificate in




                                                      2

     which he averred, inter alia, that he had consulted with defendant “to ascertain the defendant’s

     contentions of error in the entry of the plea of guilty and in the sentence.”

¶7          The circuit court held a hearing on defendant’s motion on September 2, 2016. Defendant

     was not present when the hearing commenced, and defense counsel indicated that he did not

     know where she was. Counsel told the court that he had spoken with defendant at an earlier date,

     at which point she insisted that she wished to withdraw her plea. Regarding the motion, counsel

     admitted that “[i]t’s kind of a boilerplate motion in that it doesn’t really state *** too much as far

     as detail goes.” The court asked counsel if he wished to move forward with the motion, to which

     counsel replied: “I couldn’t really even present a—I couldn’t really proffer what her reasons

     would be. I don’t—I don’t think that that’s really appropriate to do that.”

¶8          The circuit court noted that counsel had done “everything he possibly could” for

     defendant, but that she had not had any follow-up contact with him. The court denied the motion,

     commenting: “I don’t know if she has changed her mind about this or what.” Moments later,

     however, counsel received a phone call from defendant, who was 10 to 15 minutes away from

     the courthouse. The court vacated its ruling and, when defendant arrived, held a hearing.

¶9          When the hearing commenced, defendant testified as to why she wished to withdraw her

     guilty plea:

                    “[W]hen I went back to jail, I had the whole weekend to think about the—

                    the probation, I had to pay for probation, and if I have the misdemeanor

                    battery on my background, I’m not going to be able to keep my license,

                    which I’m a CNA [(certified nursing assistant)] and won’t be able to get

                    no job or whatever, and I pled guilty to something really that I didn’t do.

                    So, I mean, I just had the whole weekend to think about it, and I just


                                                       3

                      wanted just to take my plea back, basically, and if I’m pleading guilty to

                      something that I didn’t do and to have that on my background, then, I

                      mean, the probation is too much, and I do have four kids, and, I mean, I’m

                      a CNA. Like, that’s what I went to school for. I worked too hard for that to

                      have this on my background.”

       The court found that defendant had been properly admonished and entered into the plea

       knowingly and voluntarily. In denying the motion, the court commented: “[U]nfortunately you

       can’t withdraw your plea just because you’ve changed your mind.” Defendant filed a notice of

       appeal the same day.

¶ 10                                             ANALYSIS

¶ 11          Defendant’s primary contention on appeal is that the circuit court failed to properly

       admonish defendant regarding the consequences of pleading guilty and therefore erred in

       denying defendant’s motion to withdraw her plea. This argument is based on a statute amended

       during the pendency of defendant’s appeal that added admonishments to those required for a

       guilty plea. Alternatively, defendant argues that the court erred in denying her motion to

       withdraw her plea, regardless of the admonishments, since she sufficiently demonstrated a

       misapprehension of the facts or the law. Defendant also argues that the matter should be

       remanded for new postplea proceedings because while defense counsel’s Rule 604(d) certificate

       was technically compliant with that rule, the record rebuts the certificate in substance. Finally,

       defendant raises a number of issues with her monetary assessments.

¶ 12                                I. Retroactivity of Admonishment Law

¶ 13          Defendant pled guilty on August 12, 2016. At that time, section 113-4(c) of the Code of

       Criminal Procedure of 1963 (Code) mandated that “[i]f the defendant pleads guilty such plea


                                                       4

        shall not be accepted until the court shall have fully explained to the defendant the consequences

        of such plea and the maximum penalty provided by law for the offense which may be imposed

        by the court.” 725 ILCS 5/113-4(c) (West 2014). Defendant concedes that the court’s

        admonishments conformed to this requirement.

¶ 14           Effective January 1, 2017, however, the legislature amended section 113-4(c) of the

        Code. Pub. Act 99-871 (eff. Jan. 1, 2017) (amending 725 ILCS 5/113-4). The new version of the

        statute requires that the court, before accepting a guilty plea, admonish defendant that

                       “as a consequence of a conviction or a plea of guilty, there may be an impact

                       upon the defendant’s ability to, among others:

                               (A) retain or obtain housing in the public or private market;

                               (B) retain or obtain employment; and

                               (C) retain or obtain a firearm, an occupational license, or a driver’s

                       license.” 725 ILCS 5/113-4(c)(4)(A)-(C) (West 2016).

        The amended statute became effective four months after defendant filed her notice of appeal,

        while this appeal was pending. Defendant argues that the statutory amendment is procedural, and

        that we must therefore remand the matter for retroactive application of the new requirements.

¶ 15	          In Commonwealth Edison Co. v. Will County Collector, 196 Ill. 2d 27, 36-39 (2001), our

        supreme court adopted the retroactivity analysis originally set forth by the United States

        Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244 (1994). Under the two-part

        Landgraf test, a court embarking upon a retroactivity analysis must first ask whether the

        legislature has explicitly indicated the temporal reach of the amended statute, in which case that

        expression of legislative intent controls. Commonwealth Edison, 196 Ill. 2d at 38. If the

        legislature has indicated no particular intent, the court must conduct a retroactive impact

                                                         5

       analysis, in which it considers whether retroactive application of the amended statute “ ‘would

       impair rights a party possessed when he acted, increase a party’s liability for past conduct, or

       impose new duties with respect to transactions already completed.’ ” Id. at 37 (quoting Landgraf,
511 U.S. at 280).

¶ 16          Two years after our supreme court decided Commonwealth Edison, it clarified that

       section 4 of the Statute on Statutes (5 ILCS 70/4 (West 2016)) actually renders the second step of

       the Landgraf test unnecessary in this state. Caveney v. Bower, 207 Ill. 2d 82, 92 (2003). Section

       4 of the Statute on Statutes reads as follows:

                      “No new law shall be construed to repeal a former law, whether such

                      former law is expressly repealed or not, as to any offense committed

                      against the former law, or as to any act done, any penalty, forfeiture or

                      punishment incurred, or any right accrued, or claim arising under the

                      former law, or in any way whatever to affect any such offense or act so

                      committed or done, or any penalty, forfeiture or punishment so incurred,

                      or any right accrued, or claim arising before the new law takes effect, save

                      only that the proceedings thereafter shall conform, so far as practicable, to

                      the laws in force at the time of such proceeding. If any penalty, forfeiture

                      or punishment be mitigated by any provisions of a new law, such

                      provision may, by the consent of the party affected, be applied to any

                      judgment pronounced after the new law takes effect. This section shall

                      extend to all repeals, either by express words or by implication, whether

                      the repeal is in the act making any new provision upon the same subject or

                      in any other act.” 5 ILCS 70/4 (West 2016).


                                                        6

       “Section 4 is a general savings clause, which this court has interpreted as meaning that

       procedural changes to statutes will be applied retroactively, while substantive changes are

       prospective only.” People ex rel. Alvarez v. Howard, 2016 IL 120729, ¶ 20. In other words, if the

       statutory amendment does not indicate the legislature’s intent regarding the temporal reach, the

       Statute on Statutes controls, since it is itself an indicator of the legislative intent. Accordingly,

       unless the legislature has indicated the temporal reach of a statutory amendment within that

       amendment, retroactivity analysis in Illinois courts generally turn on whether an amendment is

       considered substantive or procedural in nature. E.g., People v. Atkins, 217 Ill. 2d 66 (2005).

¶ 17          Initially, we note that the statutory amendment to section 113-4 of the Code contained no

       indication from the legislature whether it should apply retroactively or prospectively. Moreover,

       we find that the amendment in question is procedural in nature. See Rivard v. Chicago Fire

       Fighters Union, Local No. 2, 122 Ill. 2d 303, 310-11 (1988) (“[P]rocedure embraces ‘pleading,

       evidence and practice. Practice means those legal rules which direct the course of proceedings to

       bring parties into court and the course of the court after they are brought in.’ ” (quoting Ogdon v.

       Gianakos, 415 Ill. 591, 596 (1953))). This finding, however, is not dispositive. Our supreme

       court’s recent decision in People v. Hunter, 2017 IL 121306, compels us to consider whether

       retroactive application of the statutory amendment is appropriate where the amendment in

       question became effective only after defendant had filed a notice of appeal. We begin by

       considering Hunter and a similar case, Howard, 2016 IL 120729.

¶ 18          Effective January 1, 2016, the legislature amended section 5-130(1)(a) of the Juvenile

       Court Act of 1987 (Act). Pub. Act 99-258 (eff. Jan. 1, 2016) (amending 705 ILCS 405/5­

       130(1)(a)). The amended statute removed armed robbery and aggravated vehicular hijacking

       from the list of offenses that qualify for automatic transfer to adult court. Id. The amended statute


                                                        7

       also raised the age for automatic transfer to adult court for enumerated offenses from 15 to 16.

       Id. Luis Montano was 15 years old when the State charged him in adult criminal court with four

       counts of first degree murder. Howard, 2016 IL 120729, ¶¶ 3-4. His case was pending in the

       circuit court when Public Act 99-258 became effective. On February 8, 2016, Montano

       successfully moved to have his case transferred to juvenile court based on the retroactive

       application of the amended statute. Id. ¶¶ 5, 7.

¶ 19          Our supreme court considered the temporal reach of the amended statute pursuant to the

       State’s petition for writ of mandamus. Id. ¶ 1. After reviewing its retroactivity jurisprudence (see

       supra ¶¶ 15-16), the court found that the amendment did not contain an express indication of

       intended temporal reach. Howard, 2016 IL 120729, ¶¶ 21-27. Turning to section 4 of the Statute

       on Statutes, the court noted that both parties agreed that the amended statute was procedural in

       nature. Id. ¶ 28. The court concluded: “Because there is no constitutional impediment to

       retroactive application, the amendment applies to pending cases.” Id.

¶ 20          The court considered the same amended statute the following year in Hunter, 2017 IL
121306. The defendant in that case, Kevin Hunter, was found guilty in adult court of, inter alia,

       armed robbery while armed with a firearm and aggravated vehicular hijacking. Id. ¶¶ 4, 6.

       Hunter was 16 years old at the time he committed the offenses. Id. ¶ 4. Public Act 99-258, which

       removed Hunter’s offenses from the list of those triggering automatic transfer to adult court,

       went into effect while his direct appeal was pending. Id. ¶¶ 7-8. On appeal, the defendant argued

       that his case should be remanded for a discretionary transfer hearing, since transfer was no

       longer automatic. The appellate court affirmed, finding that the amended statute did not apply

       retroactively. People v. Hunter, 2016 IL App (1st) 141904, ¶ 73.




                                                          8

¶ 21          When our supreme court considered the retroactivity argument in Hunter, the only

       difference between that case and Howard was the stage at which each defendant’s case was

       pending when the same statutory amendment went into effect. The court agreed with the

       defendant that the court’s “retroactivity jurisprudence has not typically distinguished between

       cases that are pending in the trial court and cases pending in the appellate court on direct review

       at the time a statutory amendment becomes effective.” Hunter, 2017 IL 121306, ¶ 27. From

       there, however, the court devoted the remainder of its decision to explaining why the result must

       be different:

                              “Our agreement with Hunter on this point, however, does not lead

                       us to conclude that, pursuant to section 4 of the Statute on Statutes and our

                       decision in Howard, remand for further proceedings is mandated in this

                       case. The process of statutory construction requires more than mechanical

                       application of a rule of law or a decision of this court. We have an

                       obligation to construe statutes in a manner that will avoid absurd,

                       unreasonable, or unjust results that the legislature could not have intended.

                       People ex rel. Alvarez v. Gaughan, 2016 IL 120110, ¶ 19; Illinois State

                       Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418,

                       ¶ 39. As we recently observed, ‘the process of statutory construction

                       should not be divorced from consideration of real-world results.’ People v.

                       Fort, 2017 IL 118966, ¶ 35. Here, Hunter’s construction of the amended

                       statute would lead to real-world results that the legislature could not have

                       intended.” Id. ¶ 28.




                                                         9

¶ 22          The Hunter court noted that it never elaborated on what the term “pending cases” meant,

       as used in Howard. Id. ¶ 29; Howard, 2016 IL 120729, ¶ 28; supra ¶ 19. Similarly, the court

       recognized that it had previously held that “ ‘procedural law changes will apply to ongoing

       proceedings.’ ” (Emphasis in original.) Hunter, 2017 IL 121306, ¶ 30 (quoting People v. Ziobro,

       242 Ill. 2d 34, 46 (2011)). Hunter thus required the court to consider whether a pending direct

       appeal could be considered a “pending case” or an “ongoing proceeding” for retroactivity

       purposes.

¶ 23          The Hunter court concluded that “Section 4 [of the Statute on Statutes] contemplates the

       existence of proceedings after the new or amended statute is effective to which the new

       procedure could apply.” Id. ¶ 31. Since the defendant’s proceedings in the trial court were

       completed “well before” the General Assembly amended the statute, no ongoing proceedings

       existed to which that amendment could apply. Id. ¶ 32. The court concluded:

                     “Simply stated, there are no ‘proceedings thereafter’ capable of

                     ‘conform[ing]’ to the amended statute. 5 ILCS 70/4 (West 2016). Nothing

                     remains to be done.

                            Because Hunter’s trial court proceedings have been concluded, and

                     no further trial court proceedings are necessitated by reversible error,

                     applying the amended statute retroactively to Hunter’s case would result in

                     this court effectively creating new proceedings for the sole purpose of

                     applying a procedural statute that postdates his trial and sentence. We have

                     grave concerns about such a result.” Id. ¶¶ 32-33.

       Elaborating on those concerns, the court noted that appellate remand to the circuit court for

       retrial each time the General Assembly enacted a new procedural trial rule would lead to absurd


                                                     10 

       results. “Remand under such circumstances would create inconvenience and a waste of judicial

       resources—a real-world result that the General Assembly could not have intended.” Id. ¶ 36.

¶ 24          We find that Hunter dictates the outcome in this case. The court properly admonished

       defendant prior to her guilty plea, pursuant to the statute in effect at that time. Four months later,

       while defendant’s direct appeal was pending, the admonishment requirements changed. At this

       moment, no proceedings exist at which the amended statute could be applied. As the Hunter

       court stated: “Nothing remains to be done.” Id. ¶ 32. Moreover, remanding so that defendant can

       withdraw her plea and go to trial, simply because the circuit court did not deliver admonishments

       that it was not obligated to give in the first place, would create precisely the “inconvenience and

       *** waste of judicial resources” that concerned the Hunter court. Id. ¶ 36.

¶ 25          In arguing that Hunter is distinguishable from her own case, defendant insists that

       remand here would not be impracticable. The Hunter court, indeed, did find that remand in that

       case would be impracticable or not feasible, as the defendant had by that time reached the age of

       22, and could not have been subjected to the jurisdiction of the juvenile court. Id. ¶ 38. However,

       the court plainly presented this point as a separate, distinct reason for its finding of

       nonretroactivity, rather than as indispensable to its conclusion. Id. ¶ 37 (“We reject Hunter’s

       argument for retroactive application for the further reason that new procedural rules only apply

       to ongoing proceedings ‘so far as practicable.’ ” (Emphasis added.) (quoting 5 ILCS 70/4 (West

       2016))). In short, Hunter does not mandate a feasibility analysis.

¶ 26          While we reject defendant’s retroactivity argument pursuant to Hunter, we are mindful

       that the Hunter court did not completely foreclose the potential of appellate remand for

       retroactive application of an amended statute. In Ziobro, 242 Ill. 2d at 45-46, the court instructed

       that a new procedural statute that went into effect during the pendency of the defendants’ appeals


                                                        11 

       would apply on remand after the court reversed the circuit court’s dismissal of charges. While

       the Hunter court held that it would be inappropriate to remand solely for the retroactive

       application of an amended statute, it reaffirmed the principle from Ziobro that where a remand is

       required by some reversible error, the procedural statutory amendment should apply on that

       remand. Hunter, 2017 IL 121306, ¶ 32.

¶ 27           Thus, in the present case, if we were to find that some other error in the proceedings

       necessitates a remand, the amended admonishment statute would apply when the matter returns

       to the circuit court. However, we find no independent grounds for remand in this case. See infra

       ¶¶ 28-43. Accordingly, we find that Public Act 99-871 does not apply retroactively to

       defendant’s case.

¶ 28                                   II. Knowing and Voluntary Plea

¶ 29           Defendant next argues that the circuit court erred in denying her motion to withdraw her

       guilty plea where her testimony established that the plea was unknowing and involuntary.

       Specifically, defendant asserts that her misapprehension of a collateral consequence—namely,

       the loss of her CNA “license” and inability to get a job—was a proper ground for the withdrawal

       of a guilty plea.

¶ 30           Initially, defendant argues that the circuit court’s ruling that defendant could not

       withdraw her plea “just because [she] changed her mind” “demonstrates the court did not realize

       it had discretion to grant the motion based on a collateral consequence.” This argument is

       speculative and wholly unsupported by the record. Alternatively, defendant contends that if the

       court did exercise its discretion, it abused that discretion in denying the motion to withdraw her

       guilty plea. We disagree.




                                                      12 

¶ 31          A defendant has no absolute right to withdraw his or her guilty plea. People v. Baez, 241
Ill. 2d 44, 110 (2011). “Withdrawal is appropriate where the plea was entered through a

       misapprehension of the facts or of the law or where there is doubt as to the guilt of the accused

       and justice would be better served through a trial.” People v. Hughes, 2012 IL 112817, ¶ 32.

       Where a defendant seeks to withdraw a guilty plea based on a claimed misapprehension of the

       facts or of the law, “the misapprehension must be shown by the defendant.” People v. Delvillar,

       235 Ill. 2d 507, 520 (2009).

¶ 32          In the present case, defendant argues that she

                      “entered into a guilty plea under a misapprehension of the consequences

                      of the plea agreements would have on her ability to retain her occupational

                      license and job. Further, [defendant] did not understand the financial

                      hardship that the probation fees would create because she supported her

                      four children.”

¶ 33          Defendant’s description on appeal of her misapprehensions is a mischaracterization of

       her testimony at the hearing on the motion to withdraw her plea. At that hearing, defendant

       testified twice that she “had the whole weekend to think about” the consequences of her plea.

       She did not testify that she did not previously understand those consequences. She did not testify

       that she came upon any new information. She did not testify that she had pled guilty under any

       sort of mistaken beliefs. Defendant had only taken the weekend to think more about the

       consequences of the plea. Where it is defendant’s burden to demonstrate a misapprehension,

       defendant’s testimony here can only be construed as a simple change of mind, just as the circuit

       court construed it. That defendant changed her mind after further reflection, of course, is not a

       proper ground for the withdrawal of a guilty plea.


                                                      13 

¶ 34          Defendant also argues, briefly, that she was entitled to withdraw her plea because there

       was “doubt as to the guilt of the accused and justice would be better served through a trial.”

       Hughes, 2012 IL 112817, ¶ 32. The evidence of defendant’s guilt, including surveillance video

       of her carrying jumper cables into the bar, is overwhelming. See supra ¶ 4. In light of that

       evidence, defendant’s general statement that she did not commit the offense does nothing to cast

       any doubt on her guilt. Indeed, to find that a bare postplea denial of guilt entitles a defendant to

       withdrawal of that plea would be to effectively bestow on defendants an absolute right to

       withdraw any plea. Such a result could not be tolerated. See Baez, 241 Ill. 2d at 110.

¶ 35                                            III. Rule 604(d)

¶ 36          Defendant next argues that plea counsel’s failure to comply with Illinois Supreme Court

       Rule 604(d) (eff. Mar. 8, 2016) requires remand for new postplea proceedings. While defendant

       concedes that counsel’s certificate was fully compliant with that rule, she maintains that the

       report of proceedings substantively rebuts that certificate. Specifically, she asserts that counsel’s

       purported inability to articulate her reasons for withdrawing her plea demonstrates his failure to

       satisfy the rule’s consultation requirement.

¶ 37          Rule 604(d) requires that counsel representing a defendant attempting to withdraw his or

       her plea take certain steps in accordance with that motion. The rule states:

                      “The defendant’s attorney shall file with the trial court a certificate stating

                      that the attorney has consulted with the defendant either by phone, mail,

                      electronic means or in person to ascertain defendant’s contentions of error

                      in the sentence and the entry of the plea of guilty, has examined the trial

                      court file and both the report of proceedings of the plea of guilty and the

                      report of proceedings in the sentencing hearing, and has made any


                                                        14 

                      amendments to the motion necessary for adequate presentation of any

                      defects in those proceedings.” (Emphases added.) Ill. S. Ct. R. 604(d) (eff.

                      Mar. 8, 2016).

¶ 38          At the hearing on defendant’s motion to withdraw her plea, counsel indicated that he had

       met with defendant at an earlier date and that she had indicated her desire to withdraw her plea.

       When asked if he would like to proceed on the motion in defendant’s absence, counsel

       responded: “I couldn’t really proffer what her reasons would be. I don’t—I don’t think that that’s

       really appropriate to do that.” Based on this response, defendant now asserts that counsel failed

       to ascertain her contentions of error, as required by Rule 604(d).

¶ 39          Defendant’s interpretation of counsel’s comment is self-serving. Defendant presumes that

       when counsel stated that he could not proffer defendant’s reasons for wanting to withdraw her

       plea, he meant that he did not have the ability to do so because he did not ask her what they

       were. Defendant ignores the second portion of counsel’s comment, where he stated that doing so

       would be inappropriate. Indeed, it would be inappropriate to proceed on a client’s motion to

       withdraw a plea when the client is inexplicably absent from court. As the circuit court pointed

       out, it was very possible that defendant had changed her mind about withdrawing the plea. A

       Rule 604(d) certificate is designed to provide proof of counsel’s compliance with that rule.

       People v. Love, 385 Ill. App. 3d 736, 738 (2008). We find that counsel’s comment does not

       affirmatively rebut that proof.

¶ 40                                               IV. Fines

¶ 41          Finally, defendant raises the following issues relating to her fines: (1) the payment status

       information page indicates that the circuit clerk imposed $600 in fines, rather than the $575

       imposed by the court at sentencing, (2) that same page fails to reflect the $125 in presentence


                                                       15 

       custody credit defendant was entitled, (3) the circuit clerk imposed a judicial security fee in

       excess of the statutory maximum, and (4) the $500 fine imposed by the court was improperly

       broken down by the circuit clerk into constituent fines.

¶ 42          Each of the actions challenged by defendant were taken by the circuit clerk and are not

       reflected in any order of the circuit court. Under People v. Vara, 2018 IL 121823, ¶ 23, this court

       does not have jurisdiction to review actions of the circuit clerk. In her brief, defendant

       acknowledges that Vara controls the outcome here “if unmodified.” Nevertheless, she argues that

       Vara was incorrectly decided and that this court, in any event, should wait until the mandate

       issues in that case before rendering our ruling here.

¶ 43          The supreme court issued the mandate in Vara. Accordingly, we lack jurisdiction to

       consider defendant’s monetary arguments.

¶ 44                                             CONCLUSION

¶ 45          For the foregoing reasons, we affirm the judgment of the circuit court of Henry County.

¶ 46          Affirmed.




                                                        16